Citation Nr: 1809768	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case was later transferred to the RO in Los Angeles, California.  

After the Veteran filed a timely notice of disagreement to the September 2004 rating decision, the RO failed to provide the Veteran with a statement of the case (SOC).  When the Veteran tried to reopen the matter in May 2011, the RO corrected the error and provided the Veteran with the SOC for the September 2004 rating decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In September 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103A.  For compensation claims, VA has a duty to obtain "[a]ny other relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain."  Id.

Here, the Veteran has provided testimony regarding an incident where he may have been exposed to radiation due to a "Bent Spear" leak when he was in England at Royal Air Force Base St. Mawgan's in 1979 or 1980.  A review of the record indicates that the Veteran was stationed in England from June 1978 to January 1980.  The Veteran submits that evidence of this leak may be found in Unit records, specifically the "Sergeant of the Guard" log book.  The Veteran noted that this log book may be held in a confidential location.

In March 2004, the Department of the Navy (Navy) stated that its radiation exposure registry, maintained by the Naval Dosimetry Center, revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  However, the Navy noted that the Naval Dosimetry Center does not have access to classified materials associated with nuclear weapons transport and is therefore unable to estimate an upper bound level of exposure.  The Navy noted that a "Bent Spear" incident may involve inadvertent and unmonitored exposure to ionizing radiation and found that it is therefore unable to make an exposure assessment without more detail. 

A review of the record indicates that the AOJ did not attempt to obtain the "Sergeant of the Guard" log book or, alternatively, request that the U.S. Army & Joint Services Records Research Center (JSRRC) conduct a records search for corroboration of the Veteran's testimony regarding the "Bent Spear."  The Board finds that a remand is warranted to attempt to obtain corroboration of the incident claimed by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Conduct all necessary research, including obtaining Unit records for the Veteran's unit and the "Sergeant of the Guard" log book for the Veteran's unit from June 1978 to January 1980 at Royal Air Force Base St. Mawgan's in England.  If the RO is unable to obtain those records, contact the Joint Services Records Research Center (JSRRC) and/or other appropriate sources to conduct a records search for corroboration of the Veteran's testimony regarding the "Bent Spear" incident.  Any response should be in writing and associated with the claims file.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






